DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 216, 316.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control input for receiving the force control signal” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
Claim(s) 1, 3-5, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Maschke (U.S. Patent No 20090088639A1).
Regarding claim 1, Maschke teaches an ultrasound probe positioning system comprising: ([abst.] ultrasound device includes an ultrasound transducer to be moved along an object to be examined)
a controllably drivable positioning unit for holding an ultrasound probe unit and for and positioning the ultrasound probe unit at a target position, ([0022] It shows an ultrasound device 1, comprising a device stand 2, in which a control device 3 is arranged, via which, in the example shown, the entire operation of the ultrasound device 1 is controlled. On the device stand 2 there is a robotic arm 4, which, in the example shown, is made up of three arm sections 5, which are joined by corresponding joints 6. On joint 6, shown on the right in the FIGURE, provision is also made for a holder 7 for an ultrasound transducer 8, which is moved over the surface of an object to be examined 9)

    PNG
    media_image1.png
    506
    474
    media_image1.png
    Greyscale

a positioning control unit ([0022] control device 3) configured to provide target positioning data indicative of the target position ([0008] it is possible for the movement operation of the ultrasound transducer to be controlled and automated, which can ensure that all relevant areas are actually captured and all the relevant image acquisition positions are covered; [0022] object to be examined 9) that establishes a mechanical contact of the ultrasound probe unit with an external object and to control the mechanical positioning unit ([0023] the robotic arm 4) in moving and positioning the ultrasound probe at the target position, ([0023] The movement of the robotic arm 4 is controlled by the control device 3, which to this end activates corresponding actuators in the joint connections 6 , [0022] On joint 6, shown on the right in the FIGURE, provision is also made for a holder 7 for an ultrasound transducer 8, which is moved over the surface of an object to be examined 9, which is arranged on a patient positioning table 10. The joints 6 are designed in such a way that they allow not only the individual arm sections 5 and possibly the holder 7 to be swiveled, but they also allow pivoting movements, so that there is a plurality of separate degrees of freedom for the arm movement.)
and wherein the positioning unit comprises a force actuation unit ([0023] actuators in the joint connections 6) which is operatively connectable to the ultrasound probe unit ([0024] The robotic arm 4 and hence the movement of the ultrasound transducer 8 is controlled using specific control curves … which are stored as an assemblage in a corresponding memory 11 of the ultrasound device) and which is configured to exert a mechanical pressing force on the ultrasound probe unit against a counterforce exerted on the ultrasound probe unit by the external object upon establishing the mechanical contact at the target position ([0025] the operator moves the ultrasound transducer 8 into a start position, by placing it at a specific position on the object to be examined 9, usually on a patient), and to adapt a pressing force amount of the mechanical pressing force by increasing or decreasing the pressing force amount in response to a variation of a counterforce amount of the counterforce so as to result in a net force of a predetermined net force amount applying a constant pressure on the external object ([0026] The sensors 17 send their corresponding signals to the control device 3, which can derive from that whether the ultrasound transducer 8 is pressing on the object to be examined 9 with an acceptable force, or whether the force is increasing, for example in the case where the abdomen curves outwards and a horizontal movement would go against the curve of the abdomen. The control device 3 then adjusts the corresponding control curve 11 so as to raise the ultrasound transducer 8 correspondingly and to guide it so that the transducer can also be moved optimally and with essentially constant application force along a three-dimensional curved surface of a patient), to which the mechanical contact is to be established and maintained by the ultrasound probe unit during operation of the ultrasound probe positioning system ([0026] Further a detection device 16 is provided, with which it is possible to determine exact information relating to the position in space of the object to be examined 9. This detection device 16 communicates with the ultrasound device 1 or the control device 3, which in the process receives information about the actual position of the object to be examined 9. Said object can be lying on its back, on its stomach or on its side, which can be recognized using the detection device 16 ... This information is used by the control device 3 to allow it to adjust the arm control correspondingly. Corresponding sensors 17 on the robotic arm 4, which are arranged in the region of the joint connection 6, are also used for this. These sensors are means for preventing an inadmissible high exertion of force by the ultrasound transducer 8 on the object to be examined 9. These are for example pressure sensors, which determine what force is acting on the respective joint connection 6).
Regarding claim 3, Maschke teaches wherein the positioning control unit further comprises a force control unit that is configured, ([0026] Further a detection device 16 is provided, with which it is possible to determine exact information relating to the position in space of the object to be examined)
to receive the counterforce signal, ([0026] These are for example pressure sensors, which determine what force is acting on the respective joint connection 6.)
to determine, using the received counterforce signal and the predetermined net force amount, a target pressing force amount to be exerted for achieving or maintaining the predetermined net pressing force amount, ([0026] These sensors are means for preventing an inadmissible high exertion of force by the ultrasound transducer 8 on the object to be examined 9.)
to generate and provide a force control signal indicative of the target pressing force, ([0026] The sensors 17 send their corresponding signals to the control device 3, which can derive from that whether the ultrasound transducer 8 is pressing on the object to be examined 9 with an acceptable force, or whether the force is increasing)
and wherein the force actuation unit comprises a control input for receiving the force control signal and an active force actuator that is configured to generate and exert the target pressing force amount in response to receiving the force control signal ([0026] The control device 3 then adjusts the corresponding control curve 11 so as to raise the ultrasound transducer 8 correspondingly and to guide it so that the transducer can also be moved optimally and with essentially constant application force along a three-dimensional curved surface of a patient).
Regarding claim 5, Maschke teaches comprising an optical tracking unit connected to the positioning control unit and configured to detect a respective landmark position of one or more landmark features and to determine the positioning data indicative of the target position in dependence on the detected landmark positions ([0008] The use of a controlled robotic arm offers the possibility of automating the movement of the ultrasound transducer, so that the operator thus no longer has to move the head himself and search for the corresponding image acquisition positions, incurring the risk of not going to specific relevant positions, and hence not recording any images from there. Rather using the robot, it is possible for the movement operation of the ultrasound transducer to be controlled and automated, which can ensure that all relevant areas are actually captured and all the relevant image acquisition positions are covered; [0016] a camera recording the object to be examined together with an assigned image evaluation device. Using this it is also possible to detect the position in space of the patient exactly by evaluating the camera images).
Regarding claim 12, Maschke teaches a method for controlling operation of an ultrasound probe positioning system, the method comprising: ([abst.] ultrasound device includes an ultrasound transducer to be moved along an object to be examined)
providing target positioning data indicative of a target position , ([0008] it is possible for the movement operation of the ultrasound transducer to be controlled and automated, which can ensure that all relevant areas are actually captured and all the relevant image acquisition positions are covered; [0022]  an ultrasound transducer 8, which is moved over the surface of an object to be examined 9, which is arranged on a patient positioning table 10) that establishes a mechanical contact of an ultrasound probe unit with an external object ([0025] the operator moves the ultrasound transducer 8 into a start position, by placing it at a specific position on the object to be examined 9, usually on a patient).
controllably moving the and positioning the ultrasound probe unit at the target position, ([0023] The movement of the robotic arm 4 is controlled by the control device 3, which to this end activates corresponding actuators in the joint connections 6)
exerting a mechanical pressing force on the ultrasound probe unit against a counterforce exerted on the ultrasound probe unit by the external object upon establishing the mechanical contact at the target position, ([0026] pressure sensors, which determine what force is acting on the respective joint connection 6. The sensors 17 send their corresponding signals to the control device 3, which can derive from that whether the ultrasound transducer 8 is pressing on the object to be examined 9 with an acceptable force, or whether the force is increasing, for example in the case where the abdomen curves outwards and a horizontal movement would go against the curve of the abdomen)
and adapting a pressing force amount of the mechanical pressing force by increasing or decreasing the pressing force amount in response to a variation of a counterforce amount of the counterforce so as to result in a net force of a predetermined net force amount applying a constant pressure on the external object, to which the mechanical contact is established and to be maintained by the ultrasound probe unit during operation of the ultrasound probe positioning system ([0026] pressure sensors, which determine what force is acting on the respective joint connection 6. The sensors 17 send their corresponding signals to the control device 3, which can derive from that whether the ultrasound transducer 8 is pressing on the object to be examined 9 with an acceptable force, or whether the force is increasing, for example in the case where the abdomen curves outwards and a horizontal movement would go against the curve of the abdomen. The control device 3 then adjusts the corresponding control curve 11 so as to raise the ultrasound transducer 8 correspondingly and to guide it so that the transducer can also be moved optimally and with essentially constant application force along a three-dimensional curved surface of a patient).
Regarding claim 13, Maschke teaches detecting a landmark position ([0016] From the arrangement of the sensors relative to the detection device, if the sensors are arranged at marked object points the position in space of the objects can be determined exactly)
and determining target positioning data indicative of the target position in dependence on the detected land-mark positions ([0016] From the arrangement of the sensors relative to the detection device, if the sensors are arranged at marked object points, the position in space of the objects can be determined exactly. However, it would also be conceivable to use a camera recording the object to be examined together with an assigned image evaluation device. Using this it is also possible to detect the position in space of the patient exactly by evaluating the camera images).
Regarding claim 15, Maschke teaches wherein adapting a pressing force amount of the mechanical pressing force in response to a variation of a counterforce amount of the counterforce so as to maintain the predetermined net force amount comprises, ([0026] The control device 3 then adjusts the corresponding control curve 11 so as to raise the ultrasound transducer 8 correspondingly and to guide it so that the transducer can also be moved optimally and with essentially constant application force along a three-dimensional curved surface of a patient)
receiving, at a force control unit, the counterforce signal, ([0026] These are for example pressure sensors, which determine what force is acting on the respective joint connection 6).
determining, using the received counterforce signal and the predetermined net force amount, a target pressing force amount to be exerted for achieving or maintaining the predetermined net force amount, ([0026] These are for example pressure sensors, which determine what force is acting on the respective joint connection 6. The sensors 17 send their corresponding signals to the control device 3, which can derive from that whether the ultrasound transducer 8 is pressing on the object to be examined 9 with an acceptable force, or whether the force is increasing, for example in the case where the abdomen curves outwards and a horizontal movement would go against the curve of the abdomen. The control device 3 then adjusts the corresponding control curve 11 so as to raise the ultrasound transducer 8 correspondingly and to guide it so that the transducer can also be moved optimally and with essentially constant application force along a three-dimensional curved surface of a patient)
generating and providing to a force actuation unit a force control signal, ([0026] The sensors 17 send their corresponding signals to the control device 3, which can derive from that whether the ultrasound transducer 8 is pressing on the object to be examined 9 with an acceptable force, or whether the force is increasing)
and exerting the target pressing force amount in response to receiving the force control signal ([0026] The control device 3 then adjusts the corresponding control curve 11 so as to raise the ultrasound transducer 8 correspondingly and to guide it so that the transducer can also be moved optimally and with essentially constant application force along a three-dimensional curved surface of a patient).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maschke (U.S. Patent No 20090088639A1).
Regarding claim 4, Maschke teaches comprising a user interface unit that is configured to receive and to provide a status output signal indicative of the current counterforce amount via the user interface unit ([0029] Via an interface 20 there is also the possibility of accessing the ultrasound device 1 externally, consequently, therefore, to control the entire image acquisition operation externally. Through this interface the externally located operator receives all the information on the display screen there, so that he can select corresponding control curves, in addition, he can move the robotic arm 4 manually using a joystick or similar there, just as he can also initiate the examination function and of course the ultrasound images taken are also output to him at his workstation).
Maschke fails to teach a counterforce signal. However, given that the interface unit disclosed in Maschke is specified to receive “all the information”, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to receive information that includes a counterforce signal.
Claims 2, 6-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maschke (U.S. Patent No 20090088639A1) in view of Stoll (U.S. Patent No 20120083692A1).
Regarding claim 2, Maschke fails to teach further comprising a force sensor unit on a contact surface of the ultrasound probe unit, which is configured to measure the counterforce amount and provide a counterforce signal indicative of a current amount of the counterforce exerted by the external object.
However, Stoll teaches the support arm 44 may include one or more sensors, such as position, force, pressure, displacement, or other types of sensors. In one embodiment, a position sensor connects to the transducer 40, the support arm 44 or both the transducer 40 and the support arm 44 for registering relative location of different scans. A force sensor may be adjacent or over an acoustic window of the transducer 40 or on the support arm 44 for sensing pressure applied to a patient [0052] and processor 50 is programmed for determining an amount of contact pressure applied by the transducer against a patient. The contact pressure is determined from ultrasound data. The processor 50 determines when the amount of contact pressure is sufficient [0060].
Maschke and Stoll are considered analogous because both disclose imaging devices utilizing the use of an ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a force sensor to measure the force with which the probe is pressing on an object to be examined. Furthermore, once a force is measured, the counterforce will implicitly also be determined.
Regarding claim 6, Maschke fails to teach wherein the force actuation unit comprises an electromagnetic actuator for exerting the mechanical pressing force, and configured to maintain the predetermined net force amount in response to the variation of the counterforce.
However, Stoll teaches the actuators are electromagnetic...The actuators move the support arm 44 in at least one, two or more degrees-of-freedom. For example, the actuators move one link relative to another link by rotation, flexing, bending or other motion [0051]; the support arm 44 may respond to sonographer-applied pressure to increase or decrease pressure applied to the patient or to assist in moving the support arm 44 with the actuators [0053], and the processor locks the support arm 44 when the amount of contact pressure is sufficient. The locking is performed by activating a brake and/or by restricting further operation of actuators [0060].
Maschke and Stoll are considered analogous because both disclose imaging devices utilizing the use of an ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a force sensor to exert force on the object to be examined using an electromagnetic actuator.
Regarding claim 14, Maschke fails to teach further comprising measuring the counterforce amount and providing a counterforce signal indicative of a current amount of the counterforce exerted by the external object.
However, Stoll teaches the support arm 44 may include one or more sensors, such as position, force, pressure, displacement, or other types of sensors. In one embodiment, a position sensor connects to the transducer 40, the support arm 44 or both the transducer 40 and the support arm 44 for registering relative location of different scans. A force sensor may be adjacent or over an acoustic window of the transducer 40 or on the support arm 44 for sensing pressure applied to a patient [0052] and processor 50 is programmed for determining an amount of contact pressure applied by the transducer against a patient. The contact pressure is determined from ultrasound data. The processor 50 determines when the amount of contact pressure is sufficient [0060].
Maschke and Stoll are considered analogous because both disclose imaging devices utilizing the use of an ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a force sensor to measure the force with which the probe is pressing on an object to be examined. Furthermore, once a force is measured, the counterforce will implicitly also be determined.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschke in view of Stoll as applied to claim 1 above, and further in view of Nishikawa (U.S. Patent No 20160030202A1).
Regarding claim 7, Maschke fails to teach wherein the force actuation unit comprises a spring actuator for exerting the mechanical pressing force, the spring actuator maintaining the predetermined net force amount in response to the variation of the counterforce by passively adapting its spring length within a total elastic range of the spring actuator.
However, Stoll teaches the actuators are…pneumatic...The actuators move the support arm 44 in at least one, two or more degrees-of-freedom. For example, the actuators move one link relative to another link by rotation, flexing, bending or other motion [0051] and the processor locks the support arm 44 when the amount of contact pressure is sufficient. The locking is performed by activating a brake and/or by restricting further operation of actuators [0060].
Stoll fails to teach spring actuators; however, Nishikawa teaches an elastic motor-spring actuator [0022].
Maschke in view of Stoll and Nishikawa are considered analogous because both involve the use of an actuator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a force sensor to exert force on the object to be examined using a pneumatic actuator, and more specifically a spring actuator.
Regarding claim 8, Maschke fails to teach wherein the spring actuator comprises an elastically deformable spring or a fluid-actuated spring.
Maschke in view of Stoll fails to teach spring actuators; however, Nishikawa teaches an elastic motor-spring actuator [0022].
Maschke in view of Stoll and Nishikawa are considered analogous because both involve the use of an actuator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a force sensor to exert force on the object to be examined using a pneumatic actuator, and more specifically a spring actuator.
Regarding claim 9, Maschke fails to teach wherein the positioning control unit is configured to provide the target positioning data so as to let the spring actuator assume a partially compressed state within the total elastic range at the target position.
However, Stoll teaches the support arm 44 may respond to sonographer-applied pressure to increase or decrease pressure applied to the patient or to assist in moving the support arm 44 with the actuators [0053].
Stoll fails to teach spring actuators; however, Nishikawa teaches an elastic motor-spring actuator [0022].
Maschke and Stoll are considered analogous because both disclose imaging devices utilizing the use of an ultrasound. Further, Maschke in view of Stoll and Nishikawa are considered analogoues because both involve the use of an actuator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a force sensor to allow for partial compression of the spring within a spring actuator in order to exert a force on the target object.
Regarding claim 10, Maschke in view of Stoll fails to teach wherein the total elastic range of the spring actuator comprises an operating range between a first spring length associated with a relaxed spring state and a second spring length associated with a fully compressed spring state, and wherein the partially compressed state corresponds to a compression of the spring actuator by a length amount falling within a middle third of the operating range, when measured with respect to the relaxed spring state.
However, Nishikawa teaches a relaxed, partially compressed, and fully compressed state for a spring actuator in figure 11.

    PNG
    media_image2.png
    536
    517
    media_image2.png
    Greyscale

Stoll and Nishikawa are considered analogous because both involve the use of an actuator. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an actuator in different positions including a relaxed, partially compressed, and fully compressed state.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschke in view of Stoll and Nishikawa as applied to claim 10 above, and further in view of Hickey (U.S. Patent No 20070129634A1) .
Regarding claim 11, Maschke in view of the combination of Stoll and Nishikawa fails to teach wherein the operating range has an extension of at least 4 cm, and wherein the mechanical pressing force amount has a variation of at most 10 percent over the operating range.
However, Hickey teaches a variety of alternate mounting arrangements and actuators for applying hold force (e.g. springs, levers, etc.) are expressly contemplated according to alternate embodiments. For example, in an alternate embodiment an inflatable gel or fluid (air, for example) bladder can be employed to selectively retain the probe in the holder. In general the holder should be sized so as to comfortably fit in the practitioner's hand. In this embodiment, a holder that is between approximately 3-5 inches in length and 11/2-3 inches in diameter (or approximate maximum width in the case of a non-circular cross section) [0113].
Nishikawa and Hickey are considered analogous because both disclose spring actuators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an actuator that extends 3-5 inches.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mine (U.S. Patent No 20170252002A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (U.S. Patent No 20140121520A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mauldin (U.S. Patent No 20120296213A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.V.P./Examiner, Art Unit 4146                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793